By the Court,

Savage, Ch. J.
It is the duty of the commissioners of estimate and assessment, 2 R. L. 412, 13, in their report to set forth the names of the parties interested in the lands taken and adjacent, whether owners or lessees, as far forth as the same can be ascertained; and also, the several and respective sums assessed or allowed for damage or benefit. *141of the owners of the fee, and of the owners of the leasehold estates separately. This has been done in this case. Their report is to bo presented to the supreme court for confirmation after due notice, and after being deposited for inspection, and the report when confirmed, the statute declares shall be final and conclusive, as well upon the corporation of the city as upon the owners, lessees, and parties interested and upon all others. Such report has been regularly confirmed in this case, and is conclusive upon all persons interested. And so it should be, or parties will never know what are their rights. If the commissioners may by parol alter their report after confirmation, to the amount of $500, why not shew that, the whole |J5312,62, were also intended for the lessee 7 But if this were admissible, the plaintiff should go further and shew that the supreme court intended the same thing when they confirmed the report, for the report of the commissioners is of no force until confirmed, and although the commissioners may have said one thing by their report and intended quite the contrary, that of itself would not vary the effect of the report, unless it be also shewn that the tribunal whose act of confirmation gives force and effect to the report, intended the same thing as did the commissioners. If the report could be varied in this way, parties would never know when to acquiesce in, and when to oppose a report. The owners of the fee in this case may have been quite satisfied with the amount awarded, but had they known that $500, or any other portion of the allowance in their favor, were intended for the-lessee, they might have successfully opposed the confirmation. If the lessee was not satisfied with the allowance to him, he should have made opposition on that ground, and for aught we know, such opposition was made, and the judges of this court may have passed upon the sufficiency of this very allowance, and considered both of them such as they should be. Such is the presumption arising from the confirmation. A doctrine such as is contended for by the plaintiff, it seems to me, would be subversive of the rights of parties, and of the certainty and stability of judicial proceedings.
The motion to set aside the nonsuit should be denied.